department of the treasury internal_revenue_service washington d c dec cc ebeo uilc number release date memorandum for district_counsel from subject legend assistant chief_counsel employee_benefits and exempt_organizations cc ebeo date date date city state paragraphs x paragraphs y we are forwarding the attached tax_court case legal file to you for assignment to an attorney in your office because the designated place for trial is city state the petition was served on the irs chief counsel’s office on date on date the service sent the taxpayer a notice_of_determination concerning worker classification under sec_7436 advising the taxpayer that the service had determined during the course of an employment_tax audit that one or more individuals performing services for the taxpayer are to be legally classified as employees for purposes of the federal employment_taxes under subtitle c of the internal_revenue_code and that the taxpayer is not entitled to employment_tax relief pursuant to sec_530 of the revenue act of with respect to such individuals taxpayer timely filed a petition for review of that determination with the tax_court on date accordingly the tax_court has jurisdiction over this case the jurisdiction of the tax_court extends only to determining whether the workers at issue should be legally classified as employees and whether the taxpayer is entitled to employment_tax relief under sec_530 of the revenue act of sec_7436 a proceeding under sec_7436 is not a deficiency proceeding and the service is not authorized to send a notice_of_deficiency with respect to employment_taxes see sec_6212 in paragraphs x of the petition taxpayer petitions for a redetermination of the deficiencies in paragraphs y of the petition taxpayer challenges the manner in which the proposed assessment of tax was calculated the tax_court does not have jurisdiction to determine the specific amounts of employment_taxes owed the manner in which the proposed assessment was calculated or the applicability of additions to tax please file a motion to dismiss in part for lack of jurisdiction and a motion to strike the portions of the petition related to the amount of tax please refer to rules through of the tax court’s rules_of_practice and procedure for guidance in filing responsive pleadings finally because the tax_court has yet to issue any reported decisions on proceedings under sec_7436 you should coordinate all documents including the decision document even if this case settles filed with the tax_court with the national_office employee_benefits and exempt_organizations division branch two the name of the branch two attorney assigned to the case appears in national_office attorney field of case screen of the tl-cats computer system and she can be reached pincite-6040 when the case is assigned your attorney may contact her to send you a sample motion and answer to assist you in litigating this case mary oppenheimer by jerry e holmes chief branch cc ebeo attachments legal file
